UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	May 31, 2013 Item 1. Schedule of Investments: Putnam Global Financials Fund The fund's portfolio 5/31/13 (Unaudited) COMMON STOCKS (97.3%) (a) Shares Value Capital markets (17.3%) Ashmore Group PLC (United Kingdom) 24,974 $149,480 BGP Holdings PLC (Malta) (F) 82,319 107 Blackstone Group LP (The) 7,200 157,608 Charles Schwab Corp. (The) 19,900 395,214 Goldman Sachs Group, Inc. (The) 2,700 437,616 Greenhill & Co., Inc. 1,400 69,734 Invesco, Ltd. 5,200 175,448 KKR & Co. LP 13,300 259,084 Morgan Stanley 18,800 486,920 Partners Group Holding AG (Switzerland) 626 159,062 State Street Corp. 5,500 363,990 UBS AG (Switzerland) 22,436 390,229 Commercial banks (24.4%) Australia & New Zealand Banking Group, Ltd. (Australia) 12,309 321,037 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 28,381 266,082 Bangkok Bank PCL NVDR (Thailand) 18,400 124,637 Bank Mandiri (Persero) Tbk PT (Indonesia) 153,000 151,818 Barclays PLC (United Kingdom) 80,477 385,074 BNP Paribas SA (France) 6,043 352,239 Credicorp, Ltd. (Peru) 1,100 151,382 Erste Group Bank AG (Czech Republic) 4,299 136,403 Fifth Third Bancorp 7,700 140,140 Grupo Financiero Banorte SAB de CV (Mexico) 27,300 174,526 Hana Financial Group, Inc. (South Korea) 5,910 197,593 HSBC Holdings, PLC (United Kingdom) 15,859 173,719 Kasikornbank PCL NVDR (Thailand) 16,100 103,067 Sberbank of Russia ADR (Russia) 8,510 102,576 Societe Generale SA (France) 6,575 260,659 SpareBank 1 SR-Bank ASA (Norway) 9,598 84,985 Standard Chartered PLC (United Kingdom) 9,888 227,376 Sumitomo Mitsui Financial Group, Inc. (Japan) 10,000 391,430 Toronto-Dominion Bank (Canada) 2,649 214,603 UMB Financial Corp. 1,800 95,562 UniCredit SpA (Italy) 44,235 250,109 Consumer finance (1.2%) Credit Saison Co., Ltd. (Japan) 5,800 135,754 Samsung Card Co., Ltd. (South Korea) 2,250 74,429 Diversified financial services (18.7%) Bank of America Corp. 40,100 547,766 BM&F Bovespa SA (Brazil) 19,700 127,758 Citigroup, Inc. 14,870 773,091 CME Group, Inc. 5,900 400,787 ING Groep NV GDR (Netherlands) (NON) 35,472 331,641 JPMorgan Chase & Co. 15,647 854,170 ORIX Corp. (Japan) 15,800 207,710 Singapore Exchange, Ltd. (Singapore) 9,000 52,555 Household durables (3.2%) Beazer Homes USA, Inc. (NON) 3,620 74,934 Nexity (France) 4,695 167,870 Persimmon PLC (United Kingdom) 17,586 324,418 Insurance (21.9%) Admiral Group PLC (United Kingdom) 5,633 114,131 AIA Group, Ltd. (Hong Kong) 81,600 360,105 Allianz SE (Germany) 2,233 345,099 Allstate Corp. (The) 3,100 149,544 American International Group, Inc. (NON) 6,500 288,990 Assured Guaranty, Ltd. 4,100 92,742 China Pacific Insurance (Group) Co., Ltd. (China) 10,200 34,160 Genworth Financial, Inc. Class A (NON) 8,500 91,885 Hartford Financial Services Group, Inc. (The) 11,500 352,245 Intact Financial Corp. (Canada) 4,700 278,124 Lincoln National Corp. 2,600 92,716 Marsh & McLennan Cos., Inc. 5,000 200,100 MetLife, Inc. 8,300 366,944 MS&AD Insurance Group Holdings (Japan) 6,900 170,223 Old Mutual PLC (United Kingdom) 57,106 175,762 Ping An Insurance (Group) Co. of China, Ltd. (China) 4,500 32,984 Porto Seguro SA (Brazil) 8,700 107,968 Prudential PLC (United Kingdom) 21,018 354,230 SCOR SE (France) 4,714 138,317 Tokio Marine Holdings, Inc. (Japan) 4,000 116,067 IT Services (0.7%) Visa, Inc. Class A 700 124,698 Professional services (0.5%) Verisk Analytics, Inc. Class A (NON) 1,400 82,348 Real estate investment trusts (REITs) (3.4%) American Campus Communities, Inc. (R) 4,100 167,403 American Tower Corp. Class A (R) 2,700 210,168 Prologis, Inc. (R) 5,708 230,032 Real estate management and development (4.2%) CBRE Group, Inc. Class A (NON) 4,600 106,628 Hongkong Land Holdings, Ltd. (Hong Kong) 16,000 111,017 Mitsubishi Estate Co., Ltd. (Japan) 9,000 220,997 Mitsui Fudosan Co., Ltd. (Japan) 5,000 137,420 Sun Hung Kai Properties, Ltd. (Hong Kong) 12,000 157,409 Software (1.8%) Fidessa Group PLC (United Kingdom) 5,850 171,076 SS&C Technologies Holdings, Inc. (NON) 4,875 154,196 Total common stocks (cost $14,173,236) WARRANTS (0.5%) (a) (NON) Expiration date Strike Price Warrants Value Jammu & Kashmire Bank, Ltd. 144A (India) 2/13/14 0 3,347 $72,480 JPMorgan Chase & Co. (W) 10/28/18 $0.967 1,309 20,944 Total warrants (cost $94,402) SHORT-TERM INVESTMENTS (3.2%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.01% (AFF) 570,745 $570,745 Total short-term investments (cost $570,745) TOTAL INVESTMENTS Total investments (cost $14,838,383) (b) FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $6,906,525) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Japanese Yen Buy 8/22/13 $93,299 $96,390 $(3,091) Barclays Bank PLC Australian Dollar Buy 7/17/13 50,472 54,634 (4,162) British Pound Sell 6/19/13 227,278 224,527 (2,751) Canadian Dollar Buy 7/17/13 116,301 118,364 (2,063) Euro Buy 6/19/13 159,752 159,836 (84) Hong Kong Dollar Buy 8/22/13 34,459 34,471 (12) Japanese Yen Buy 8/22/13 32,802 32,587 215 Singapore Dollar Buy 8/22/13 206,504 211,748 (5,244) Swedish Krona Buy 6/19/13 113,573 116,444 (2,871) Swiss Franc Sell 6/19/13 76,561 77,584 1,023 Citibank, N.A. Australian Dollar Buy 7/17/13 215,725 231,644 (15,919) British Pound Buy 6/19/13 45,881 46,777 (896) British Pound Sell 6/19/13 45,881 45,322 (559) Canadian Dollar Buy 7/17/13 94,429 96,099 (1,670) Danish Krone Buy 6/19/13 41,221 41,301 (80) Euro Sell 6/19/13 298,705 300,292 1,587 Japanese Yen Sell 8/22/13 180,952 186,913 5,961 Singapore Dollar Buy 8/22/13 45,415 46,585 (1,170) Swedish Krona Buy 6/19/13 25,733 26,632 (899) Swedish Krona Sell 6/19/13 25,733 26,504 771 Credit Suisse International Australian Dollar Buy 7/17/13 98,178 106,277 (8,099) British Pound Sell 6/19/13 298,682 295,057 (3,625) Canadian Dollar Buy 7/17/13 128,924 131,551 (2,627) Euro Buy 6/19/13 14,688 14,695 (7) Japanese Yen Buy 8/22/13 130,323 130,919 (596) Norwegian Krone Buy 6/19/13 76,159 77,169 (1,010) Swedish Krona Buy 6/19/13 38,532 38,787 (255) Swiss Franc Sell 6/19/13 18,931 19,185 254 Deutsche Bank AG Australian Dollar Buy 7/17/13 121,745 131,784 (10,039) Euro Buy 6/19/13 311,444 311,631 (187) Swedish Krona Buy 6/19/13 52,915 54,151 (1,236) HSBC Bank USA, National Association Australian Dollar Buy 7/17/13 22,135 23,945 (1,810) Canadian Dollar Buy 7/17/13 29,388 29,911 (523) Euro Sell 6/19/13 472,756 472,924 168 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/13 189,486 205,074 (15,588) British Pound Buy 6/19/13 52,262 52,223 39 Canadian Dollar Buy 7/17/13 260,064 264,668 (4,604) Euro Sell 6/19/13 93,979 94,029 50 Japanese Yen Buy 8/22/13 30,552 31,560 (1,008) Norwegian Krone Sell 6/19/13 18,870 19,119 249 Swedish Krona Buy 6/19/13 109,830 112,405 (2,575) Swiss Franc Buy 6/19/13 117,874 119,449 (1,575) Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/17/13 106,860 115,452 (8,592) State Street Bank and Trust Co. Australian Dollar Buy 7/17/13 233,090 252,264 (19,174) Canadian Dollar Buy 7/17/13 223,738 227,669 (3,931) Israeli Shekel Buy 7/17/13 15,654 15,826 (172) Swedish Krona Buy 6/19/13 28,586 29,251 (665) UBS AG Australian Dollar Buy 7/17/13 35,207 38,112 (2,905) British Pound Buy 6/19/13 320,257 318,917 1,340 British Pound Sell 6/19/13 320,257 316,309 (3,948) Canadian Dollar Sell 7/17/13 16,091 16,376 285 Euro Buy 6/19/13 182,759 183,054 (295) Norwegian Krone Sell 6/19/13 87,842 88,321 479 Swiss Franc Buy 6/19/13 26,252 26,599 (347) WestPac Banking Corp. Australian Dollar Buy 7/17/13 87,874 95,119 (7,245) British Pound Buy 6/19/13 51,502 50,872 630 British Pound Sell 6/19/13 51,502 52,507 1,005 Canadian Dollar Sell 7/17/13 7,034 7,160 126 Euro Buy 6/19/13 161,312 161,550 (238) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through May 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $17,630,730. (b) The aggregate identified cost on a tax basis is $14,924,836, resulting in gross unrealized appreciation and depreciation of $3,084,835 and $187,382, respectively, or net unrealized appreciation of $2,897,453. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $143,021 $3,906,013 $4,049,034 $237 $— Putnam Short Term Investment Fund * — 3,039,390 2,468,645 92 570,475 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $107,491 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 47.9 United Kingdom 11.6 Japan 7.7 France 5.2 Hong Kong 3.5 Switzerland 3.1 Canada 2.8 Germany 1.9 Netherlands 1.9 Australia 1.8 South Korea 1.5 Spain 1.5 Italy 1.4 Brazil 1.3 Thailand 1.3 Mexico 1 Indonesia 0.9 Peru 0.8 Czech Republic 0.8 Russia 0.6 Norway 0.5 Other 1.0 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $130,165 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $74,934 $492,288 $— Financials 8,560,888 7,497,585 107 Industrials 82,348 — — Information technology 278,894 171,076 — Total common stocks Warrants 20,944 72,480 — Short-term investments 570,745 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(130,165) $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $14,182 $144,347 Equity contracts 93,424 — Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $5,900,000 Warrants (number of warrants) 4,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 26, 2013
